Exhibit 10.1
AMENDMENT
to the
SONOCO SAVINGS PLAN
WHEREAS, pursuant to the authority delegated by the Board of Directors of Sonoco
Products Company (the “Company”) at its meeting on April 15, 2009, the Sonoco
Savings Plan is hereby amended as follows:

1.   Effective January 1, 2009, Section 3.1(a)(2) shall be amended by adding the
following paragraph to the end thereof:       “Notwithstanding any provision in
this Plan to the contrary:

  (A)   the Employer shall not provide Matching Contributions with respect to
Before-Tax Contributions made by a Participant from Compensation earned on or
after June 1, 2009; and     (B)   the “true up” Matching Contribution for the
Plan Year ending December 31, 2009 shall equal the difference (if any) between
(i) the sum of 100 percent of the first 3 percent and 50 percent of the next
2 percent of Compensation contributed on behalf of the Participant as Before-Tax
Contributions for the period beginning January 1, 2009 and ending May 31, 2009,
and (ii) the amount of Matching Contributions made for the same five-month
period on a pay period by pay period basis.”

2.   Effective June 1, 2009, Section 3.2(a) shall be amended by adding the
following sentence to the end thereof:       “Effective June 1, 2009, the
Employer shall not provide Matching Contributions with respect to Before-Tax
Contributions made on behalf of a Participant from Compensation earned on or
after June 1, 2009.”   3.   Effective June 1, 2009, Section 7.2 shall be amended
by deleting the second paragraph thereof and replacing it with the following:  
    “Notwithstanding the above, satisfaction of the ADP Test described in
Section 7.2(a) shall not be required for any Plan Year in which the amount of
Matching Contributions available throughout the entire Plan Year to Participants
who are NHCEs is equal to the Matching Contributions available under
Section 3.1(a)(2) as in effect on January 1, 2002. In addition, Matching
Contributions shall not be subject to the ACP Test described in Section 7.2(b)
for any Plan Year in which the amount of Matching Contributions available
throughout the entire Plan Year to Participants who are NHCEs is equal to the
Matching Contributions available under Section 3.1(a)(2) as in effect on
January 1, 2002.”   4.   Effective June 1, 2009, Section 7.2(a)(2) shall be
amended by deleting the second paragraph thereof.



1



--------------------------------------------------------------------------------



 



5.   Effective June 1, 2009, Section 7.2(b) shall be deleted and replaced with
the following:

  “(b)   ACP Test. The Committee will conduct the ACP Test to determine whether
the Actual Contribution Percentage (ACP) for the HCE Group and the ACP for the
NHCE Group for each Plan Year are within the maximum disparity permitted under
Subsection (b)(3). The Committee will conduct the ACP Test as follows:

  (1)   Actual Contribution Ratio (ACR). The Committee will determine the Actual
Contribution Ratio (ACR) for each eligible Employee. An eligible Employee’s ACR
for the Plan Year equals (A) the sum of the After-Tax Contributions and/or
Matching Contributions made on the Employee’s behalf for the Plan Year, divided
by (B) the Employee’s Compensation for the Plan Year (or, in the discretion of
the Committee, the portion of the Plan Year during which the Employee satisfied
the participation requirements under Article 2, provided that this alternative
is applied uniformly to all eligible Employees for the Plan Year, and on a
reasonably consistent basis from Plan Year to Plan Year).         For Plan Years
beginning on and after January 1, 2006, the ESOP portion of this Plan and the
Savings Plan portion of this Plan shall be combined and tested as a single plan
under this Section 7.2(b).     (2)   Average Contribution Percentage (ACP). The
ACP for the HCE Group will be the average of their individual ACRs, calculated
separately for each Participant in the HCE Group. The ACP for the NHCE Group
will be the average of their individual ACRs, calculated separately for each
Participant in the NHCE Group.     (3)   Maximum Disparity. In no Plan Year will
the Average Contribution Percentage of the HCE Group exceed the greater of:

  (A)   the ACP of the NHCE Group multiplied by 1.25; or     (B)   the lesser of
the ACP of the NHCE Group plus 2 percentage points, or the ACP of the NHCE Group
multiplied by 2.”

6.   Effective January 1, 2008, Section 7.2(d)(3) shall be amended by adding the
following sentence to the end thereof:       “For Plan Years beginning on or
after January 1, 2008, a refund of Excess ADP Contributions or Excess ACP
Contributions shall not include earnings attributable to any period after the
end of the Plan Year for which the contributions were made.”

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sonoco Products Company has caused this amendment to
the Sonoco Savings Plan to be executed by its duly authorized officer of the
Company this 23rd day of April, 2009, to be effective as of the dates stated
within each provision.

            SONOCO PRODUCTS COMPANY
      By:   /s/ Cynthia A. Hartley         Title: Senior Vice-President       
Human Resources     

          ATTEST:
      /s/ Ritchie L. Bond      

Corporate Seal:

3